Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 1 of 15 PageID 1857




                              United States District Court
                               Middle District of Florida
                                   Tampa Division

TERRY LEE SCOTT GREEN,

               Plaintiff,

v.                                                            NO. 8:19-cv-1402-J-PDB

COMMISSIONER OF SOCIAL SECURITY,

               Defendant.


                                         Order

      Terry Lee Scott Green 1 brings this action under 42 U.S.C. § 405(g) to review a
final decision of the Commissioner of Social Security denying her application for
disability insurance benefits. Under review is a decision by an Administrative Law
Judge (“ALJ”) dated June 28, 2018. 2 Tr. 14–31. Summaries of the law and the
administrative record are in the ALJ’s decision, Tr. 17–26, and the parties’ briefs,
Docs. 16, 17, and not fully repeated here. Green argues the ALJ erred (1) in rejecting
an opinion by Green’s treating podiatrist and (2) in failing to consider Green’s work
history when evaluating her subjective complaints of pain. Doc. 16.

I.    Background

      Green was born in 1961. Tr. 203. She is a United States Army veteran and
processed mail for the United States Postal Service for eighteen years. 3 Tr. 59. She
applied for benefits on November 24, 2015, Tr. 106, claiming disability beginning on

      1Green   married in 2017 and changed her last name from Scott to Green. Tr. 57, 315–
18.
      2Two  decisions by the ALJ are in the record—one dated June 27, 2018, Tr. 32–49, and
one dated June 28, 2018, Tr. 14–31. The parties and the Court cite the latter opinion.
      3Green  reported she had worked as a “distribution clerk manual” from 1996 to 2005,
and “mail processing clerk (automation)” from 2005 to 2014. Tr. 25, 248.
Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 2 of 15 PageID 1858




October 18, 2014, at the age of 53, from diabetes, feet problems, asthma, heart
problems, and acid reflux, Tr. 203, 229. She is insured through 2019. Tr. 236.

      After failing at the initial and reconsideration levels, Tr. 95–131, Green
requested an administrative hearing before the ALJ, Tr. 132–33. The ALJ conducted
a hearing in April 2018. Tr. 50–91. Green testified she stopped working because she
could no longer stand for eight hours, could not continue to lift, and could no longer
walk the distance the job required. Tr. 64.

II.   ALJ’s Decision

      The ALJ found Green has severe impairments of asthma, degenerative joint
disease of the knees and shoulder, left hip bursitis, heart disease, hypertension,
gastrointestinal disorders, skin disorders, disorders of the esophagus, peripheral
spine disorder, tendinopathy of the left lower extremity, obesity, and diabetes
mellitus. Tr. 19.

      The ALJ found Green has non-severe impairments of “plantar fasciitis or other
disorders of the foot and hallux valgus.” Tr. 20. The ALJ found the impairments non-
severe because they were “short-lived, occurred prior to the AODD with no or less
than minimal residual limitations, lasted less than 12-months, controlled on
medications or caused less than minimal ascribable limitations.” Tr. 20.

      The ALJ found Green has no impairment or combination of impairments that
meets or medically equals the severity of any listed impairment in 20 C.F.R., Part
404, Appendix 1. Tr. 20. The ALJ observed no physician reported findings suggesting
otherwise. Tr. 20.




                                          2
Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 3 of 15 PageID 1859




       The ALJ found Green has a residual functional capacity 4 (“RFC”) to perform
light work with additional limitations:

          I find that the claimant has the residual functional capacity to perform
          light work as defined in 20 CFR 404.1567(b) except she can frequently
          push and pull with the left lower extremity and right upper extremity.
          She can occasional[ly] perform the postural activities, but she can never
          climb ladders, ropes or scaffolds. She can frequently reach overhead
          with the right upper extremity. She can have no more than occasional
          exposure to extreme temperatures, humidity, vibrations, pulmonary
          irritants such as dust, odors, fumes and gases or workplace hazards
          such as unprotected heights and moving machinery. She requires an
          option to change posit[i]ons but not at will. Thus, she could change
          position momentarily between sitting and standing every 30 minutes,
          if needed. For example, she could if desired, stand and stretch after
          sitting 30 minutes or sit for 30 minutes after standing for 30 minutes.

Tr. 21.

       Considering the RFC and the testimony of a vocational expert, the ALJ found
Green can perform her past relevant work as a mail handler. Tr. 25, 250. The ALJ
therefore found no disability. Tr. 26.

III.   Standard of Review

       A court’s review of an ALJ’s decision is limited to whether substantial evidence
supports the factual findings and whether the correct legal standards were applied.
42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).
Substantial evidence means “such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154
(2019) (quoted authority omitted). The “threshold for such evidentiary sufficiency is


       4A  claimant’s RFC is the most she can still do despite her limitations. 20 C.F.R.
§ 404.1545(a)(1). The SSA uses the RFC at step four to decide if a claimant can perform past
relevant work and, if not, at step five with other factors to decide if there are other jobs in
significant numbers in the national economy she can perform. 20 C.F.R. § 404.1545(a)(5). The
“mere existence” of an impairment does not reveal its effect on a claimant’s ability to work or
undermine RFC findings. Moore v. Barnhart, 405 F.3d 1208, 1213 n.6 (11th Cir. 2005).

                                              3
Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 4 of 15 PageID 1860




not high.” Id. The Court is without authority to reweigh evidence, make credibility
determinations, or substitute its judgment for the Commissioner’s judgment. Moore
v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

IV.   Law and Analysis

A.    Green’s Treating Podiatrist

      The first issue Green raises concerns the ALJ’s treatment of an opinion by her
treating podiatrist, Joshua Bernard, D.P.M. Tr. 830. Dr. Bernard’s opinion is in a
letter dated July 6, 2017, and addressed “to whom it may concern”:

      This letter is in [sic] behalf of my above patient who is currently applying
      for disability retirement. This [sic] are my responses to the required
      medical documentation requirements as requested.

      Briefly, her past medical history consists of hypertension, type 2
      diabetes, obesity, obstructive sleep apnea syndrome, chronic knee
      condition, and chronic pain in both feet. [S]he has difficulty walking or
      standing for any distances. She has pain, tingling and burning in her
      feet which makes it difficult for her to ambulate. She has been on a
      permanent reasonable accommodation for her disability is [sic] at work
      over the past few years. Her condition of peripheral neuropathy
      combined with her flat feet as well as her body habitus and her diabetes
      make it very difficult for her to maintain any reasonable work demands
      without pain. She has been on chronic pain management for these
      conditions.

      Her conditions are permanent and will likely progress and worsen over
      time. It is my expert opinion that Ms. Scott has chronic and severe and
      permanent disabilities which qualify her for disability retirement.

Tr. 830.

      Addressing Dr. Bernard’s opinion, the ALJ stated:

      I recognize that the evidence contained a medical opinion that the
      claimant was “disabled”. Specifically, Joshua Bernard, DPM, submitted
      correspondence noting that the claimant had pain, tingling and burning
      sensation in her feet, which made ambulation difficult. He noted that

                                           4
Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 5 of 15 PageID 1861




       the claimant was on permanent reasonable accommodation for her
       disability at work over the past few years. He opined that her peripheral
       neuropathy with flat feet as well as her body habitus and diabetes made
       it very difficult for her to maintain work demands without pain. He
       concluded that the claimant would qualify for disability retirement
       (Exhibit 11F). However, sections 404.1527 of Regulations No. 4 provides
       that the medical findings and other evidence must be considered in order
       to determine if, and to what extent, such opinion is supported thereby.
       The [ALJ], on behalf of the Commissioner …, is the ultimate arbiter of
       work capacity for Social Security purposes, in view of specific definitions
       used therein. That is, the determination of “disability” is reserved to the
       Commissioner, delegated to me, on the basis of the record as a whole. A
       physician’s opinion or conclusion is not controlling in the absence of
       supporting evidence such as clinical or laboratory findings or other
       medically acceptable evidence. While an assertion based on symptoms
       can be evaluated, it cannot receive the weight of one backed by objective
       records. In this case, the opinion was contradictory to the record as a
       whole. As noted, the claimant responded well to medications with few
       significant pain complaints and numerous consistently unremarkable
       clinical examination findings. The extreme limitations, little based by
       other reports, raise questions as to the care with which the opinion was
       formulated. Perhaps, this individual relied heavily on subjective
       complaints given the aforementioned exam findings. Ultimately, the
       evidence failed to substantiate this [sic] claims. Thus, I accord this
       opinion little weight because it was not consistent with the medical
       evidence of record.

Tr. 24.

       Regardless of its source, the Social Security Administration (“SSA”) “will
evaluate every medical opinion” it receives. 5 20 C.F.R. § 404.1527(c). “Medical
opinions are statements from acceptable medical sources that reflect judgments about
the nature and severity of . . . impairment(s), including . . . symptoms, diagnosis and
prognosis, what [one] can still do despite impairment(s), and . . . physical or mental
restrictions.” Id. § 404.1527(a)(1). An opinion on an issue that is dispositive of a case,



       5“For claims filed … before March 27, 2017, the rules in [20 C.F.R. § 404.1527] apply.
For claims filed on or after March 27, 2017, the rules in [§ 404.1520(c)] apply.” 20 C.F.R.
§ 404.1527. Because Green filed her claim for disability insurance benefits before March 27,
2017, the rules in § 404.1527 apply here.

                                             5
Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 6 of 15 PageID 1862




such as whether a claimant is disabled or able to work, is not a medical opinion
because it is an opinion on an issue reserved to the Commissioner. Id.
§ 404.1527(d)(1). The SSA “will not give any special significance to the source of an
opinion on issues reserved to the Commissioner.” Id. § 404.1527(d)(3).

      An ALJ must state with particularity the weight given to a medical opinion
and the reasons for the weight. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179
(11th Cir. 2011). “In the absence of such a statement, it is impossible for a reviewing
court to determine whether the ultimate decision on the merits of a claim is rational
and supported by substantial evidence.” Id.

      The SSA generally will give more weight to the medical opinion of a treating
source because treating sources “are likely to be the medical professionals most able
to provide a detailed, longitudinal picture of [a claimant’s] medical impairment(s) and
may bring a unique perspective to the medical evidence that cannot be obtained from
the objective medical findings alone or from reports of individual examinations[.]” 20
C.F.R. § 404.1527(b)(2). An ALJ need not give more weight to a treating source’s
opinion if there is good cause to do otherwise and substantial evidence supports the
good cause. Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004). Good cause
exists if the evidence does not bolster the opinion, the evidence supports a contrary
finding, or the opinion is conclusory or inconsistent with the treating source’s own
medical records. Id. at 1240−41.

      Unless the SSA gives a treating source’s opinion controlling weight, the SSA
will consider several factors to decide the weight to give a medical opinion: examining
relationship, treatment relationship, supportability, consistency, specialization, and
any other relevant factor. 20 C.F.R. § 404.1527(c). An ALJ need not explicitly address
each factor. Lawton v. Comm’r of Soc. Sec., 431 F. App’x 830, 833 (11th Cir. 2011).

      A state-agency medical consultant is highly qualified and an expert “in Social
Security disability evaluation.” 20 C.F.R. § 404.1513a(b)(1). The opinion of a


                                          6
Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 7 of 15 PageID 1863




consultant may be entitled to great weight if the evidence supports the opinion. Social
Security Ruling (“SSR”) 96-6p, 61 Fed. Reg. 34466, 34467–68 (July 2, 1996) (rescinded
by SSR 17-2p, effective Mar. 27, 2017).

      Here, Green shows no error concerning the ALJ’s treatment of Dr. Bernard’s
opinion. The ALJ stated the weight she was giving the opinion (“little weight”) and
the reasons for that weight (the Commissioner determines disability and the opinion
is inconsistent with the record as a whole, Tr. 24). Those reasons constitute good
cause, and substantial evidence supports them.

      The first reason (the Commissioner determines disability) is a correct
statement of the law, see 20 C.F.R. § 404.1527(d)(1), and applied here without error.
After describing Green’s medical history, Dr. Bernard ultimately opined Green has
“chronic and severe and permanent disabilities which qualify her for disability
retirement.” Tr. 830. Whether Green qualifies for benefits concerns a dispositive issue
and is entitled to no special significance. See 20 C.F.R. § 404.1527(d)(1).

      On the second reason (the opinion is inconsistent with the record as a whole),
Dr. Bernard opined Green “has difficulty walking or standing for any distances.” Tr.
830. The opinion is inconsistent with evidence showing few significant limitations
with many unremarkable clinical examinations, including normal gait, station, and
strength, Tr. 22–23, 508, 519, 671, 834–35, 842, 845–46, 849–50, 1066, 1138, 1216,
1635; no mobility limitation noted in July 2017, Tr. 1279; Green’s neurologist believed
Green could tolerate a gradual reintroduction of standing and walking over time in
July 2014, Tr. 338; and Green’s primary care provider noted no musculoskeletal
problems or functional limitations in August 2017, Tr. 23, 1247.

      Dr. Bernard opined Green’s peripheral neuropathy, flat feet, body build, and
diabetes combine to “make it very difficult for her to maintain any reasonable work
demands without pain.” Tr. 830. The opinion is inconsistent with records showing
that despite early complaints of foot pain following a 2013 surgery, Tr. 332, for the


                                           7
Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 8 of 15 PageID 1864




nearly two years before Dr. Bernard’s opinion, Green had few if any consistent pain
complaints, her pain was generally relieved with gabapentin, and clinical exam
findings were unremarkable, with no significant functional limitations. Tr. 22–24,
426–46, 649, 750, 832, 1414, 1585. And in January 2016, Green reported only
intermittent pain and swelling over the last several years, treated with Naproxen
and steroid injections, which provided relief for up to a year at a time. Tr. 23, 731.

      Dr. Bernard ultimately opined Green “has chronic and severe and permanent
disabilities which qualify her for disability retirement.” Tr. 830. Dr. Bernard does not
provide the definitions he was applying, but with ordinary definitions the opinion is
inconsistent with evidence showing a month after Dr. Bernard’s opinion, Green’s
primary care provider stated her diabetes had been in reasonable control since 2015,
Tr. 23, 1247; and a few months after Dr. Bernard’s opinion, Green’s blood pressure
was stable, she had no recent chest pain, she had sleep apnea with continuous
positive airway pressure use, she had a gastrointestinal issue without esophagitis,
and she had diabetes mellitus without complications and was overall doing well, Tr.
24, 1714.

      While some records show complaints of more serious pain or other limitations,
substantial evidence supports the ALJ’s rationale. The Court may not reweigh
evidence. See, e.g., Ross v. Comm’r of Soc. Sec., 794 F. App’x 858, 865 (11th Cir. 2019)
(unpublished) (“This is not to say that the record does not contain evidence supporting
Ross’s claims for disability, or that there is not an alternative interpretation of the
evidence that is more favorable for him. ... [H]owever, there was other sufficient
relevant evidence for the ALJ to conclude that Dr. Stewart-Sabin’s hearing testimony
was inconsistent with her own treatment records[.]”).

      Green argues the ALJ failed to consider factors pertinent to evaluating Dr.
Bernard’s opinion, including the nature and length of the treating and examining
relationship, his area of specialization, and consistency with the record as a whole.



                                           8
Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 9 of 15 PageID 1865




Doc. 16 at 9–15. Though the ALJ had to consider those factors, she was not required
to explicitly address each of them in her decision. See Lawton, 431 F. App’x at 833.

      Green argues the ALJ erred in assigning more weight to an opinion of the state
agency physician—Thomas Renny, D.O. —because Dr. Renny did not examine her, is
not a specialist, and did not review the full record—including Dr. Bernard’s opinion—
before offering his opinion. Doc. 16 at 16–17. Green concedes Dr. Renny’s opinion was
not necessarily unreasonable at the time made but argues there is “no way of knowing
what the consultant would have opined had she [sic] had access to the full record
ultimately developed.” Doc. 16 at 17.

      This argument is unpersuasive. The ALJ acknowledged that Dr. Renny
“reviewed all the available evidence” and “the record as a whole continued to support
many of these same limitations.” Tr. 25. The ALJ properly considered Dr. Renny’s
opinion with the other evidence in deciding whether Green is disabled. See Cooper v.
Comm’r of Soc. Sec., 521 F. App’x 803, 807 (11th Cir. 2013) (“Moreover, even if the
non-examining doctor was unable to review all of Cooper’s medical records before
making her RFC determination, she cited several portions of the record in support of
her conclusions, and the ALJ, who made the ultimate determination, had access to
the entire record as well as Cooper’s testimony.”). As the Commissioner observes, Doc.
17 at 7–8, the opinions of Dr. Renny further undermine Dr. Bernard’s opinion and
support the ALJ’s decision.

      Citing SSR 96-2p, Green argues that if an opinion has no right to controlling
weight, the ALJ must continue the inquiry to determine whether it can be afforded
substantial weight, and in this context perfect consistency is not required. Doc. 16 at
11. She points to records showing decreased range of motion, reports of pain and other
symptoms, descriptions of the quality of pain, and continued treatment for pain. Doc.
16 at 12–14. This argument is also unpersuasive. SSR 96-2p states a medical opinion
need not be consistent with all other evidence but further states this is true only “as
long as there is no other substantial evidence in the case record that contradicts or

                                          9
Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 10 of 15 PageID 1866




conflicts with the opinion.” SSR 96-2p. Multiple normal or mild examination findings
over an extended time are inconsistent with Dr. Bernard’s opinion.

      Green argues the ALJ relied on gabapentin’s effectiveness in controlling her
neuropathic foot pain but failed to consider the medication’s side effects. Doc. 16 at
15.

      In assessing a claimant’s RFC, an ALJ must consider the possible side effects
of medications, 20 C.F.R. § 404.1529(c)(3)(iv), and develop the record on that subject,
Cowart v. Schweiker, 662 F.2d 731, 737 (11th Cir. 1981). See also SSR 16-3p 6
(“Important information about symptoms recorded by medical sources and reported
in the medical evidence may include, but is not limited to, the following…”[a]
longitudinal record of any treatment and its success or failure, including any side
effects of medication.”); SSR 96-8p (“The RFC assessment must be based on all of the
relevant evidence in the case record, such as: . . . restrictions imposed by the
mechanics of treatment (e.g. … side effects of medication)[.]”) (emphasis in original).

      Green takes several medications, including gabapentin to relieve her foot pain,
prescribed by her neurologist, Edmund Grant, M.D. Tr. 336, 1453. The ALJ
acknowledged the pain relief gabapentin provides, noting that despite early
complaints to Dr. Grant of pain, numbness, and weakness in her left foot and toes, by
July 2014, she reported good relief from her foot pain with gabapentin. Tr. 22. Medical
records cited by the ALJ show that as early as December 2014 and through 2018,
gabapentin was effective in relieving Green’s neuropathic pain. Tr. 22, 23, 24, see Tr.
444, 586, 841, 849, 1098, 1414. The ALJ concluded, “Therefore, the record continued



      6Effective  March 28, 2016, SSR 16-3p rescinded a previous SSR on credibility of a
claimant. SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017) (republished). The SSR removed
“credibility” from policy because the regulations do not use that term. Id. at *2. The SSR
clarified that “subjective symptom evaluation is not an examination of an individual’s
character.” Id. Because the ALJ issued her decision on June 8, 2018, Tr. 37, the new SSR
applies. Cf. Hargress v. Soc. Sec. Admin., Comm’r, 883 F.3d 1302, 1308 (11th Cir. 2018)
(holding new SSR did not apply because ALJ issued decision before SSR’s effective date).

                                           10
Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 11 of 15 PageID 1867




to support that despite some early foot complaints, the claimant’s symptoms such as
neuropathic pain were controlled with medications and she had consistently
unremarkable clinical exam findings.” Tr. 24.

       In December 2015, Green reported in a supplemental questionnaire that
gabapentin caused her “occasional drowsiness.” Tr. 241. In March and June 2016,
Green submitted disability reports listing her medications and side effects and
stating that gabapentin “makes me a little drowsy,” Tr. 271, and “makes me sleepy,”
Tr. 282. At the hearing, she and her counsel had the following exchange about the
effects of gabapentin:

       ATY [] I think you mentioned some problems with neuropathy. Could
       you just describe what the neuropathy is like and do you think that’s
       related to the diabetes?

       CLMT The neuropathy is painful. I’m on gabapentin. I take it at night
       before I go to bed because I’m not supposed to take it during the day
       because I have problems with sleep. I fall asleep after I take the
       gabapentin so they suggested I take it at night; Dr. Bernard said to –
       no, Dr. – the doctor suggested I take it at night. It’s kind of painful. You
       don’t know when you’re going to have, have – you don’t know where the
       pain going to shoot up at so it’s constant there.

Tr. 64–65.

       Green’s argument is unpersuasive. The ALJ considered that Green slept eight
hours when using gabapentin and that she “denied having any symptoms the next
day when using” gabapentin. Tr. 20. The treatment notes from Green’s doctors do not
document difficulty staying awake during the day or that Green’s foot pain was
uncontrolled during the day when they examined her. The medical records indicate
that the nightly dose of gabapentin effectively relieves her discomfort. Tr. 841, 845,
849. When asked by her counsel how often she experiences neuropathy, whether daily
or if it comes and goes, Green testified, “It’s intermittently and it, it hurts, it’s no set
place, time. It just comes—it comes at its own will.” Tr. 65.



                                            11
Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 12 of 15 PageID 1868




       Green did not testify, and the medical records do not support, that she is tired
or drowsy during the day or that her daily activities are limited because she is too
tired or from foot pain, and she fails to show any work-related limitations to account
for sleepiness or drowsiness. See Burgin v. Comm’r of Soc. Sec., 420 F. App’x 901, 904
(11th Cir. 2011) (internal quotation marks omitted) (“Where a represented claimant
raises a question as to the side effects of medications, but does not otherwise allege
the side effects contribute to the alleged disability, we have determined the ALJ does
not err in failing to inquire further into possible side effects.”).

       Remand to reconsider Dr. Bernard’s opinion is unwarranted.

B.     Work History

       Green argues the ALJ failed to account for her strong work history. Doc. 16 at
18–21. She acknowledges her work history does not entitle her to enhanced credibility
but contends the ALJ had to consider it. Doc. 16 at 20–21.

       To determine disability, the SSA considers pain and the extent to which the
pain “can reasonably be accepted as consistent with the objective medical evidence
and other evidence.” 20 C.F.R. § 404.1529(a). Statements about pain alone cannot
establish disability. Id. § 404.1529(a), (b). Objective medical evidence from an
acceptable medical source must show a medical impairment that “could reasonably
be expected to produce the pain” and, when considered with the other evidence, would
lead to a finding of disability. Id. § 404.1529(a), (b).

       The finding that an impairment could reasonably be expected to produce the
pain does not involve a finding on the intensity, persistence, or functionally limiting
effects of the pain. Id. § 404.1529(b). For that finding, the SSA considers all available
evidence, including medical history, medical signs, laboratory findings, and
statements about how the pain affects the claimant. Id. § 404.1529(a), (c); see SSR 16-
3p (“Medical sources may offer diagnoses, prognoses, and opinions as well as
statements and medical reports about an individual’s . . . efforts to work, . . . and
                                            12
Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 13 of 15 PageID 1869




other information concerning the intensity, persistence, and limiting effects of an
individual’s symptoms.”). The SSA then determines the extent to which the “alleged
functional limitations and restrictions due to pain … can reasonably be accepted as
consistent with the medical signs and laboratory findings and other evidence to
decide how” the pain affects the ability to work. 20 C.F.R. § 404.1529(a).

      Factors relevant to pain include: daily activities; the location, duration,
frequency, and intensity of the pain; precipitating and aggravating factors; the type,
dosage, effectiveness, and side effects of any medication to alleviate the pain;
treatment for the pain other than medication; and measures used to relieve the pain.
Id. § 404.1529(c)(3). The SSA also considers a claimant’s “prior work record.” Id.; see
SSR 96-8p (“The RFC assessment must be based on all of the relevant evidence in
the case record, such as: . . . attempts to work[.]”) (emphasis in original).

      To determine the extent to which pain affects a claimant’s capacity to perform
basic work activities, the SSA considers statements about the intensity, persistence,
and limiting effects of the pain; the statements in relation to the objective medical
and other evidence; any inconsistencies in the evidence; and any conflicts between
the statements and other evidence, including history, signs, laboratory findings, and
statements by others. Id. § 404.1529(c)(4).

      An ALJ must clearly articulate explicit and adequate reasons for rejecting a
claimant’s testimony about pain. Foote v. Chater, 67 F.3d 1553, 1561–62 (11th Cir.
1995). A court will not disturb a clearly articulated pain finding supported by
substantial evidence. Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th
Cir. 2014). Substantial evidence is “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Biestek, 139 S. Ct. at 1154 (quoted
authority omitted).

      Contrary to Green’s arguments, the ALJ applied the correct standards in
considering her statements, and substantial evidence supports the ALJ’s findings


                                           13
Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 14 of 15 PageID 1870




concerning them. The administrative hearing transcript and the ALJ’s decision show
the ALJ knew about Green’s strong work history. Tr. 21, 23, 58–59. The ALJ even
observed that Green continued working after she alleged numbness in her left foot
when she stands too long and requested a work accommodation. Tr. 23. Green cites
nothing that requires the ALJ to expressly discuss work history as a favorable factor
in evaluating her statements. See Edwards v. Sullivan, 937 F.2d 580, 584 (11th Cir.
1991) (rejecting claimant’s argument that the ALJ should have accepted her
testimony about her pain due to her good work history); cf. Dyer v. Barnhart, 395 F.3d
1206, 1210 (11th Cir. 2005) (explaining ALJ’s credibility determination need not “cite
particular phrases or formulations”).

      Though Green’s work history could have supported giving more credence to her
statements, substantial evidence supports the ALJ’s findings, including, as the ALJ
explained, Green “required very conservative care without indication of any emergent
services, hospitalizations or surgeries” and had “rather normal clinical findings.” Tr.
23–24. The Court’s role is to determine whether the ALJ was clearly wrong in failing
to credit Green’s testimony, not whether she could have credited it. See Werner v.
Comm’r of Soc. Sec., 421 F. App’x 935, 939 (11th Cir. 2011) (“The question is not, as
Werner suggests, whether ALJ could have reasonably credited his testimony, but
whether the ALJ was clearly wrong to discredit it.”).

      Remand to reconsider Green’s work history is unwarranted.




                                          14
Case 8:19-cv-01402-PDB Document 18-1 Filed 09/30/20 Page 15 of 15 PageID 1871




V.    Conclusion

      The Court affirms the Commissioner’s decision and directs the clerk to enter
judgment for the Commissioner and against Terry Lee Scott Green and close the file.

      Ordered in Jacksonville, Florida, on September 30, 2020.




c:    Counsel of record




                                        15
